
	
		I
		112th CONGRESS
		1st Session
		H. R. 2075
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Mr. Engel (for
			 himself, Mr. Markey,
			 Ms. Berkley, and
			 Mrs. Lowey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require that spent nuclear fuel be stored in certified
		  dry cask storage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dry Cask Storage
			 Act.
		2.Dry cask spent
			 nuclear fuel storage
			(a)RequirementNot later than 1 year after the Nuclear
			 Regulatory Commission designates spent nuclear fuel contained in storage pools
			 as qualified to be placed in dry cask storage certified by the Commission, such
			 spent nuclear fuel shall be moved from such pools and placed in certified dry
			 casks.
			(b)Costs of
			 complianceThe Secretary of
			 Energy shall determine the costs required for compliance with subsection (a) by
			 the owner of spent nuclear fuel, and shall reduce by that amount the amount due
			 from that owner pursuant to section 302 of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10222).
			
